Title: From George Washington to Battaile Muse, 31 March 1788
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon March 31st 1788

I have received your letter of the 19th Inst. and Mr Lear has, agreeable to your request therein, called upon Messrs D. & I. McPherson & Wm Hunter Junr Esqr. who have informed him that the money shall be paid conformable to your advice.
It would have suited me exceedingly well to have discharged my proportion of the assessment on the Potomack Company in the manner mentioned in your letter, could I have received it previous to the 15th Inst. as I paid Mr Hartshorne on that day.
As you say it will be more convenient for you to pay me the money which you have, or may receive on acct of my Rents, in the first week in May than ⟨so⟩oner, I have no objection to its being delayed ’till that ⟨time⟩. I am, Sir, Yr Most Obedt Hble Servt

Go: Washington

